Summit App. No. 21084, 2002-Ohio-5551. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at page 2 of the court of appeals’ Journal Entry dated November 4, 2002:
“Is subsequent employment alone sufficient consideration to support a covenant-not-to-eompete agreement with an at-will employee entered into after employment has already begun?”
Resnick and F.E. Sweeney, JJ., dissent.
The conflict cases are Swagelok Co. v. Young, 8th Dist. No. 78976, 2002-Ohio-3416, 2002 WL 1454058; and Refrigeration, Air Conditioning & Heating, Inc. v. Maynard (Jan. 18, 2000), 12th Dist. No. CA99-05-047, 2000 WL 36102.